Citation Nr: 0427945	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a gunshot wound of the right hip with muscle 
damage and a tender scar.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


REMAND

The veteran served on active duty from March 1968 to November 
1970.  

The veteran testified before the undersigned at a hearing 
held in October 2003.  The tape of that hearing was lost and 
a transcription could not be obtained.  The veteran was 
informed of this in September 2004.  In an October 2004 
response, the veteran elected to have another hearing before 
a Veterans Law Judge at the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Therefore, the case is remanded to the RO for the following 
action:

The veteran should be scheduled for a 
hearing before a Veteran's Law Judge in 
Pittsburgh, Pennsylvania, under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




